Dismissed and Memorandum Opinion filed August 7, 2003








Dismissed and Memorandum Opinion filed August 7, 2003.
 
In The
 
Fourteenth Court of Appeals
____________
 
NO.
14-03-00751-CR
____________
 
ERIC GERMAN DAVILA, Appellant
 
V.
 
THE STATE OF TEXAS, Appellee
 

 
On
Appeal from the 208th District Court
Harris County, Texas
Trial
Court Cause No. 869,418
 

 
M
E M O R A N D U M   O P I N I O N
Appellant entered a guilty plea to intoxication
manslaughter.  In accordance with the
terms of a plea bargain agreement with the State, on September 5, 2001, the
trial court sentenced appellant to confinement for fifteen  years in the Institutional Division of
the Texas Department of Criminal Justice. 
Appellant filed an untimely pro se notice of appeal.  Because appellant has no right to appeal and
we lack jurisdiction, we dismiss.  




A defendant=s notice of appeal must be filed within thirty days after
sentence is imposed when the defendant has not filed a motion for new
trial.  See Tex. R. App. P. 26.2(a)(1).  A notice of
appeal which complies with the requirements of Rule 26 is essential to vest the
court of appeals with jurisdiction.  Slaton v. State, 981 S.W.2d 208, 210 (Tex. Crim. App. 1998). 
If an appeal is not timely perfected, a court of appeals does not obtain
jurisdiction to address the merits of the appeal.  Under those circumstances it can take no
action other than to dismiss the appeal. 
Id.
Appellant=s notice of appeal was not filed until June 26, 2003.  Accordingly, we are without jurisdiction to
consider the appeal.  
In addition, the trial court entered a certification of the
defendant=s right to appeal in which the court
certified that this is a plea bargain case, the defendant has no right of
appeal, and the defendant waived his right of appeal.  See Tex.
R. App. P. 25.2(a)(2).  The trial court=s certification is included in the
record on appeal.  See Tex. R. App. P. 25.2(d).
Accordingly, we dismiss the appeal.  
 
PER CURIAM
 
Judgment rendered and Memorandum
Opinion filed August 7, 2003.
Panel consists of Chief Justice
Brister and Justices Anderson and Seymore.
Do Not Publish C Tex. R. App. P. 47.2(b).